DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
2.	With respect to Double Patenting rejection, the terminal disclaimer filed on 08/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,580,405 B1 has been reviewed and is accepted. The terminal disclaimer has been recorded.
	With respect to 102 rejection, Applicant argues that “Nowhere in Alfred is it disclosed to determine that audio data representing audio originating from a first user of a first device associated with a first user profile corresponds to a command to perform an action with respect to a second user profile different from the first user profile, where the action is to be performed at a second device associated with the second user profile, determine that the second user profile corresponds to permission data indicating that commands associated with the first user profile are permitted to be performed with respect to the second user profile, and, based on that determination, causing the command to be executed at the second device and with respect to the second user profile, as particularly claimed in independent claims 21 and 28. Alfred merely discloses a primary profile (e.g., a parent) issuing a command to a system to limit the capability of a secondary profile (e.g., a child), such as removing a device identifier from the secondary profile. Alfred does not disclose that the command from the primary profile is one that is meant to be performed with respect to a secondary profile and at a second device.”
	In response, Examiner notes that Alfred not only disclose a parent profile issuing a command to a system to limit the capability of a child profile, Alfred but also disclose receiving an audio data from a child (Alfred et al. Fig. 3 element 200, element 210 utterance, element 320 user profile. The system 200 is the claimed first device, the user profile 320 is the claimed first user profile), performing the child’s audio data to determine that the child’s audio data correspond to a command to perform an action with respect to a second user profile (Alfred et al. Fig. 3 element 220 ASR, element 310 first user profile, element 320 second user profile. The second user profile 320 is the claimed first user profile, the first user profile 310 is the claimed second user profile), determining that the second user profile (Alfred et al. [0041] The previous embodiment is exemplified by a parent setting an access parameter 610 that the child must finish his or her homework prior to watching the television device 240. The child would then access the second user profile 320 in order to turn on the television device 240. The second user profile 320 will recognize that an access parameter 610 set by the first user profile 310 must be met prior to allowing the second user profile 320 access to the identifiers. The second user profile 320 then generates a message 430 to the child to confirm that the child’s homework has been completed. Upon receiving confirmation of completion, the second user profile 320 allows access to the identifier associated with the television device 240, and responds to the child’s command by turning on the television device 240. See paragraphs [0034-0036 and 0043])) corresponds to permission data indicating that commands associated with the first user profile (child profile) are permitted to be performed with respect to the second user profile (parent profile), and based on that determination, causing the command to be executed at the second device and with respect to the second user profile (Alfred et al. Fig. 3 element 240. The device 240 is the claimed second device, [0041] Upon receiving confirmation of completion, the second user profile 320 allows access to the identifier associated with the television device 240, and responds to the child’s command by turning on the television device 240.) Alfred disclose that the command from the child is performed with respect to the secondary profile (e.g., parent profile) and at a second device (e.g. the television device 240).) Applicant’s arguments are not persuasive, and thus for these reasons, Examiner respectfully disagree. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented
, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 21-24, 26-31, 33-34 and 40-43 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Alfred et al. (US 2009/0112602 A1.)

  	With respect to Claim 21, Alfred et al. disclose 
 	A computer-implemented method, comprising: 
 	receiving audio data representing audio originating from a first user of a first device, the first user and the first device associated with a first user profile (Alfred et al. Fig. 3 element 200, element 210 utterance, element 320 user profile. The system 200 is the claimed first device, the user profile 320 is the claimed first user profile); 
 	performing speech processing using the audio data to determine that the audio data corresponds to a command to perform an action with respect to a second user profile, the second user profile being different than the first user profile and the action to be performed at a second device associated with the second user profile (Alfred et al. Fig. 3 element 220 ASR, element 310 first user profile, element 320 second user profile. The second user profile 320 is the claimed first user profile, the first user profile 310 is the claimed second user profile); 
 	determining that the second user profile corresponds to permission data indicating that commands associated with the first user profile are permitted to be performed with respect to the second user profile (Alfred et al. [0041] The previous embodiment is exemplified by a parent setting an access parameter 610 that the child must finish his or her homework prior to watching the television device 240. The child would then access the second user profile 320 in order to turn on the television device 240. The second user profile 320 will recognize that an access parameter 610 set by the first user profile 310 must be met prior to allowing the second user profile 320 access to the identifiers. The second user profile 320 then generates a message 430 to the child to confirm that the child’s homework has been completed. Upon receiving confirmation of completion, the second user profile 320 allows access to the identifier associated with the television device 240, and responds to the child’s command by turning on the television device 240. See paragraphs [0034-0036 and 0043]); and 
 	based at least in part on the permission data, causing the command to be executed at the second device and with respect to the second user profile (Alfred et al. Fig. 3 element 240. The device 240 is the claimed second device, [0041] Upon receiving confirmation of completion, the second user profile 320 allows access to the identifier associated with the television device 240, and responds to the child’s command by turning on the television device 240.)  

	With respect to Claim 22, Alfred et al. disclose 
 	wherein the permission data further indicates that the first user profile is granted remote control of the second user profile (Alfred et al. [0034] A parent creates two profiles on the network, one parent profile 532, and one children's profile 534. The child then attempts to access the television 530, but in order to access the television the child needs to use the children's profile 534 created by the parent profile. The children's profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children's profile 534. In order to control the television device 530 the child must have access to the TV identifier 510. Access to the TV identifier 510 is one way the parent profile controls access to the television device 530, [0042] In the present embodiment the user associated with the second user profile attempts to access the identifiers within the second user profile 320. The second user profile 320 recognizes that in order for the user associated with the second user profile to gain access to the identifiers, access mush be granted by the user associated with the first user profile.)

 	With respect to Claim 23, Alfred et al. disclose 
 	wherein the permission data further indicates that  the command is permitted for a grant of remote control with respect to the second user profile (Alfred et al. [0034] A parent creates two profiles on the network, one parent profile 532, and one children's profile 534. The child then attempts to access the television 530, but in order to access the television the child needs to use the children's profile 534 created by the parent profile. The children's profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children's profile 534. In order to control the television device 530 the child must have access to the TV identifier 510. Access to the TV identifier 510 is one way the parent profile controls access to the television device 530, [0042] In the present embodiment the user associated with the second user profile attempts to access the identifiers within the second user profile 320. The second user profile 320 recognizes that in order for the user associated with the second user profile to gain access to the identifiers, access mush be granted by the user associated with the first user profile.)

 	With respect to Claim 24, Alfred et al. disclose 
 	further comprising: 
 	receiving second audio data associated with the second user profile (Alfred et al. [0035] the parent may say, “Access John’s profile and remove the television”. The parent controls the children’s profile by voice); and 
 	performing speech processing on the second audio data to determine a request to authorize remote control with respect to the second user profile (Alfred et al. [0033] One example of using this hierarchy is a parent creating one user profile for themselves and one user profile for their children. Another example is a boss creating one profile for him or herself and then control the access granted to each of the divisions under his or her control. This embodiment has applicability to any situation where access to a specific device needs to be controlled and modification or removal of identifiers can achieve this control. The specific user profiles may also include language models used in the ASR or any other speech-based process of the system that is particular to a user or group (i.e., a division profile for a particular division).)

With respect to Claim 26, Alfred et al. disclose
wherein causing the command to be executed at the second device and with respect to the second user profile (Alfred et al. [0034] The children’s profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children’s profile 534. In order to control the television device 530 the child mush have access to the TV identifier 510. The child controls the television with respect to the parent profile) comprises: 
 	determining, based on the second user profile, a recipient device configured to perform the action, the recipient device associated with the second user profile (Alfred et al. [0034] The children’s profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children’s profile 534. In order to control the television device 530 the child mush have access to the TV identifier 510); and 
 	sending an instruction to the recipient device to perform the action (Alfred et al. Fig. 9 element 912 Transmitting the device specific control language to the identified device, wherein the identified device implements a function based on the transmitted device specific control language.)

With respect to Claim 27, Alfred et al. disclose
wherein causing the command to be executed at the second device and with respect to the second user profile is further based at least in part on (Alfred et al. [0034] The children’s profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children’s profile 534. In order to control the television device 530 the child mush have access to the TV identifier 510. The child controls the television with respect to the parent profile): 
 determining that a speaker identifier is associated with granted remote control of the second user profile (Alfred et al. [0045] Another embodiment of the system 200 is where the user profile 230 is protected by security features in order to protect the user profile 230 from being misused or misappropriated. Security features are commonly known and can be anything from personal pin numbers for each user profile or a spoken password. A further feature of this embodiment could include the use of voice identification software that recognizes the user's voice in order to grant access to the user profile. This combines the higher security of voice recognition with a password in order to create an added layer of security to protect access to private information); and 
determining, using voice recognition, that the audio data is associated with the speaker identifier (Alfred et al. [0045] Another embodiment of the system 200 is where the user profile 230 is protected by security features in order to protect the user profile 230 from being misused or misappropriated. Security features are commonly known and can be anything from personal pin numbers for each user profile or a spoken password. A further feature of this embodiment could include the use of voice identification software that recognizes the user's voice in order to grant access to the user profile. This combines the higher security of voice recognition with a password in order to create an added layer of security to protect access to private information.)

	With respect to Claim 28, Alfred et al. disclose 
 	A system, comprising: 
at least one processor (Alfred et al. [0024] processor); and 
at least one memory comprising instructions that, when executed by the at least one processor (Alfred et al. [0024] processor, memory), cause the system to: 
 	receive audio data representing audio originating from a first user of a first device, the first user and the first device associated with a first user profile (Alfred et al. Fig. 3 element 200, element 210 utterance, element 320 user profile. The system 200 is the claimed first device, the user profile 320 is the claimed first user profile); 
 	perform speech processing using the audio data to determine that the audio data corresponds to a command to perform an action with respect to a second user profile, the second user profile being different than the first user profile and the action to be performed at a second device associated with the second user profile (Alfred et al. Fig. 3 element 220 ASR, element 310 first user profile, element 320 second user profile. The second user profile 320 is the claimed first user profile, the first user profile 310 is the claimed second user profile); 
 	determine that the second user profile corresponds to permission data indicating that commands associated with the first user profile are permitted to be performed with respect to the second user profile (Alfred et al. [0041] The previous embodiment is exemplified by a parent setting an access parameter 610 that the child must finish his or her homework prior to watching the television device 240. The child would then access the second user profile 320 in order to turn on the television device 240. The second user profile 320 will recognize that an access parameter 610 set by the first user profile 310 must be met prior to allowing the second user profile 320 access to the identifiers. The second user profile 320 then generates a message 430 to the child to confirm that the child’s homework has been completed. Upon receiving confirmation of completion, the second user profile 320 allows access to the identifier associated with the television device 240, and responds to the child’s command by turning on the television device 240. See paragraphs [0034-0036 and 0043]); and 
 	based at least in part on the permission data, cause the command to be executed at the second device and with respect to the second user profile (Alfred et al. Fig. 3 element 240. The device 240 is the claimed second device, [0041] Upon receiving confirmation of completion, the second user profile 320 allows access to the identifier associated with the television device 240, and responds to the child’s command by turning on the television device 240.)  

	With respect to Claim 29, Alfred et al. disclose 
 	wherein the permission data further indicates that the first user profile is granted remote control of the second user profile (Alfred et al. [0034] A parent creates two profiles on the network, one parent profile 532, and one children's profile 534. The child then attempts to access the television 530, but in order to access the television the child needs to use the children's profile 534 created by the parent profile. The children's profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children's profile 534. In order to control the television device 530 the child must have access to the TV identifier 510. Access to the TV identifier 510 is one way the parent profile controls access to the television device 530, [0042] In the present embodiment the user associated with the second user profile attempts to access the identifiers within the second user profile 320. The second user profile 320 recognizes that in order for the user associated with the second user profile to gain access to the identifiers, access mush be granted by the user associated with the first user profile.)

 	With respect to Claim 30, Alfred et al. disclose 
 	wherein the permission data further indicates that  the command is permitted for a grant of remote control with respect to the second user profile (Alfred et al. [0034] A parent creates two profiles on the network, one parent profile 532, and one children's profile 534. The child then attempts to access the television 530, but in order to access the television the child needs to use the children's profile 534 created by the parent profile. The children's profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children's profile 534. In order to control the television device 530 the child must have access to the TV identifier 510. Access to the TV identifier 510 is one way the parent profile controls access to the television device 530, [0042] In the present embodiment the user associated with the second user profile attempts to access the identifiers within the second user profile 320. The second user profile 320 recognizes that in order for the user associated with the second user profile to gain access to the identifiers, access mush be granted by the user associated with the first user profile.)

 	With respect to Claim 31, Alfred et al. disclose
 	wherein the at least one memory further comprises instructions that, when executed by the at least one processor (Alfred et al. [0024] processor, memory), further cause the system to: 
 	receive second audio data associated with the second user profile (Alfred et al. [0035] the parent may say, “Access John’s profile and remove the television”. The parent controls the children’s profile by voice); and 
 	perform speech processing on the second audio data to determine a request to authorize remote control with respect to the second user profile (Alfred et al. [0033] One example of using this hierarchy is a parent creating one user profile for themselves and one user profile for their children. Another example is a boss creating one profile for him or herself and then control the access granted to each of the divisions under his or her control. This embodiment has applicability to any situation where access to a specific device needs to be controlled and modification or removal of identifiers can achieve this control. The specific user profiles may also include language models used in the ASR or any other speech-based process of the system that is particular to a user or group (i.e., a division profile for a particular division).)

With respect to Claim 33, Alfred et al. disclose
 	wherein the instructions that cause the system to cause the command to be executed at the second device and with respect to the second user profile (Alfred et al. [0034] The children’s profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children’s profile 534. In order to control the television device 530 the child mush have access to the TV identifier 510. The child controls the television with respect to the parent profile) comprise instructions that, when executed by the at least one processor, further cause the system to: 
 	determine, based on the second user profile, a recipient device configured to perform the action, the recipient device associated with the second user profile (Alfred et al. [0034] The children’s profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children’s profile 534. In order to control the television device 530 the child mush have access to the TV identifier 510); and 
 	send an instruction to the recipient device to perform the action (Alfred et al. Fig. 9 element 912 Transmitting the device specific control language to the identified device, wherein the identified device implements a function based on the transmitted device specific control language.)

With respect to Claim 34, Alfred et al. disclose
 	wherein the instructions that cause the system to cause the command to be executed at the second device and with respect to the second user profile are based at least in part on instructions that (Alfred et al. [0034] The children’s profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children’s profile 534. In order to control the television device 530 the child mush have access to the TV identifier 510. The child controls the television with respect to the parent profile), when executed by the at least one processor, further cause the system to: 
determine that a speaker identifier is associated with granted remote control of the second user profile (Alfred et al. [0045] Another embodiment of the system 200 is where the user profile 230 is protected by security features in order to protect the user profile 230 from being misused or misappropriated. Security features are commonly known and can be anything from personal pin numbers for each user profile or a spoken password. A further feature of this embodiment could include the use of voice identification software that recognizes the user's voice in order to grant access to the user profile. This combines the higher security of voice recognition with a password in order to create an added layer of security to protect access to private information); and  
 determine, using voice recognition, that the audio data is associated with the speaker identifier (Alfred et al. [0045] Another embodiment of the system 200 is where the user profile 230 is protected by security features in order to protect the user profile 230 from being misused or misappropriated. Security features are commonly known and can be anything from personal pin numbers for each user profile or a spoken password. A further feature of this embodiment could include the use of voice identification software that recognizes the user's voice in order to grant access to the user profile. This combines the higher security of voice recognition with a password in order to create an added layer of security to protect access to private information.)

	With respect to Claim 40, Alfred et al. disclose 
 	wherein the permission data further indicates a duration during which the commands associated with the first user profile are permitted to be performed (Alfred et al. [0044] A further aspect of the system involves the modification of the device identifiers to regulate access to the devices. An example modification involves varying time. This is used to control access to the identifiers so they can only be used during certain times of the day or for only a certain amount of time. Further examples include a manager allowing his or her employees to access the vacation schedule for only a two week period at the beginning of every calendar year, after which time the employee must have managerial permission to take days off. In a residential application, a parent may allow a child to use the computer for one hour every night and then have the child denied access after that time. Using time as a variable allows a much more dynamic interaction between the two user profiles in order to cater to individual needs of each user and not be confined to bright line yes or no parameters in the use of the system) and further comprising: 
 	determining the audio data was received during the duration (Alfred et al. [0044] A further aspect of the system involves the modification of the device identifiers to regulate access to the devices. An example modification involves varying time. This is used to control access to the identifiers so they can only be used during certain times of the day or for only a certain amount of time. Further examples include a manager allowing his or her employees to access the vacation schedule for only a two week period at the beginning of every calendar year, after which time the employee must have managerial permission to take days off. In a residential application, a parent may allow a child to use the computer for one hour every night and then have the child denied access after that time. Using time as a variable allows a much more dynamic interaction between the two user profiles in order to cater to individual needs of each user and not be confined to bright line yes or no parameters in the use of the system.)

With respect to Claim 41, Alfred et al. disclose
further comprising: 
 	after receiving the audio data, associating the first device with the second user profile for a duration (Alfred et al. [0043] When the child attempts to access the family computer, the first user profile recognizes this attempt and will only grant the second user profile access to the computer device identifier if the first user command, communicated through the first user profile, grants the access, [0044] This is used to control access to the identifiers so they can only be sued during certain times of the day or for only a certain amount of time);  
 	receiving a further input from the first device (Alfred et al. [0033] the utterance 210 received by the system 200 is converted to a digital signal using the ASR module 220, Fig. 3 element 210 utterance, element 310 first user profile); and 
 	processing the further input with respect to the second user profile (Alfred et al. [0034] The children’s profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children’s profile 534. In order to control the television device 530 the child mush have access to the TV identifier 510.) 

 	With respect to Claim 42, Alfred et al. disclose 
 	wherein the permission data further indicates  a duration during which the commands associated with the first user profile are permitted to be performed (Alfred et al. [0044] A further aspect of the system involves the modification of the device identifiers to regulate access to the devices. An example modification involves varying time. This is used to control access to the identifiers so they can only be used during certain times of the day or for only a certain amount of time. Further examples include a manager allowing his or her employees to access the vacation schedule for only a two week period at the beginning of every calendar year, after which time the employee must have managerial permission to take days off. In a residential application, a parent may allow a child to use the computer for one hour every night and then have the child denied access after that time. Using time as a variable allows a much more dynamic interaction between the two user profiles in order to cater to individual needs of each user and not be confined to bright line yes or no parameters in the use of the system);  and 
 	wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
 	determine the audio data was received during the duration (Alfred et al. [0044] A further aspect of the system involves the modification of the device identifiers to regulate access to the devices. An example modification involves varying time. This is used to control access to the identifiers so they can only be used during certain times of the day or for only a certain amount of time. Further examples include a manager allowing his or her employees to access the vacation schedule for only a two week period at the beginning of every calendar year, after which time the employee must have managerial permission to take days off. In a residential application, a parent may allow a child to use the computer for one hour every night and then have the child denied access after that time. Using time as a variable allows a much more dynamic interaction between the two user profiles in order to cater to individual needs of each user and not be confined to bright line yes or no parameters in the use of the system).  

With respect to Claim 43, Alfred et al. disclose
wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
 	after receipt of the audio data, associate the first device with the second user profile for a duration (Alfred et al. [0043] When the child attempts to access the family computer, the first user profile recognizes this attempt and will only grant the second user profile access to the computer device identifier if the first user command, communicated through the first user profile, grants the access, [0044] This is used to control access to the identifiers so they can only be sued during certain times of the day or for only a certain amount of time);  
 	receive a further input from the first device (Alfred et al. [0033] the utterance 210 received by the system 200 is converted to a digital signal using the ASR module 220, Fig. 3 element 210 utterance, element 310 first user profile); and 
 	process the further input with respect to the second user profile (Alfred et al. [0034] The children’s profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children’s profile 534. In order to control the television device 530 the child mush have access to the TV identifier 510.) 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 25, 32 are rejected under 35 U.S.C.103 as being unpatentable over Alfred et al. (US 2009/0112602 A1) in view of Tal et al. (US 2017/0041271 A1.)

	With respect to Claim 25, Alfred et al. disclose all the limitations of Claim 21 upon which Claim 25 depends. Alfred et al. fail to explicitly teach 
 	further comprising: 
receiving, from the second device, an indication authorizing remote control with respect to the second user profile.  
	However, Tal et al. teach
 	further comprising: 
 	receiving, from the second device, an indication authorizing remote control with respect to the second user profile (Tal et al. [0008] a user may gain temporary access to connected devices through a messaging application. As an example and not by way of limitation, the user may grant access to a connected device by sending a natural-language message identifying the other user and the connected device, [0081] the messaging application may generate the command message using voice-transcription and send a corresponding command message to messaging infrastructure 325, [0033] a user node 202 may have a corresponding user-profile page in which the corresponding user may add content, make declarations, or otherwise express him or her self. As another example and not by way of limitation, a concept node 204 may have a corresponding concept-profile page in which one or more users may add content, make declarations, or express themselves, particularly in relation to the concept corresponding to concept node 204.)
Alfred et al. and Tal et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of enabling the user control another user’s profile as taught by Alfred et al., using teaching of receiving the indicating authorizing remote control by the connected devices as taught by Tal et al. for the benefit of gaining temporary access of the identified devices to other users (Tal et al. [0008] a user may gain temporary access to connected devices through a messaging application. As an example and not by way of limitation, the user may grant access to a connected device by sending a natural-language message identifying the other user and the connected device, [0081] the messaging application may generate the command message using voice-transcription and send a corresponding command message to messaging infrastructure 325.)

 	With respect to Claim 32, Alfred et al. disclose all the limitations of Claim 21 upon which Claim 25 depends. Alfred et al. fail to explicitly teach 
 	wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive, from the second device, an indication authorizing remote control with respect to the second user profile.  
 	However, Tal et al. teach
 	wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive, from the second device, an indication authorizing remote control with respect to the second user profile (Tal et al. [0008] a user may gain temporary access to connected devices through a messaging application. As an example and not by way of limitation, the user may grant access to a connected device by sending a natural-language message identifying the other user and the connected device, [0081] the messaging application may generate the command message using voice-transcription and send a corresponding command message to messaging infrastructure 325, [0033] a user node 202 may have a corresponding user-profile page in which the corresponding user may add content, make declarations, or otherwise express him or herself. As another example and not by way of limitation, a concept node 204 may have a corresponding concept-profile page in which one or more users may add content, make declarations, or express themselves, particularly in relation to the concept corresponding to concept node 204.)
Alfred et al. and Tal et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of enabling the user control another user’s profile as taught by Alfred et al., using teaching of receiving the indicating authorizing remote control by the connected devices as taught by Tal et al. for the benefit of gaining temporary access of the identified devices to other users (Tal et al. [0008] a user may gain temporary access to connected devices through a messaging application. As an example and not by way of limitation, the user may grant access to a connected device by sending a natural-language message identifying the other user and the connected device, [0081] the messaging application may generate the command message using voice-transcription and send a corresponding command message to messaging infrastructure 325.)
 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.
a.	Jarvis et al. (US 9,965,247 B2.) In this reference, Jarvis et al. disclose a method/a system for identifying a second user profile  based on a second wakeup word and determining whether the second user profile has permission to control the media playback system.  
b.	LV (US 2017/0069320 A1.) In this reference, LV disclose a method/a system for determining whether the first user has speech permission to control the speech recognition device. 
c.	Venkataraman et al. (US 2016/0094874 A1.) In this reference, Venkataraman et al. for a media guidance application that authorizes a user device to receive commands from selected users and does not authorize the user device to accept commands from non-selected users.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655